    Case 3:18-cv-01781-SMY Document 89 Filed 07/29/20 Page 1 of 8 Page ID #676




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JOHN R. PITTS, JR.,                             )
                                                    )
                          Plaintiff,                )
                                                    )
    vs.                                             )   Case No. 18-CV-01781-SMY
                                                    )
    JACQUELINE LASHBROOK,                           )
    WEXFORD HEALTH SOURCES INC.,                    )
    MOHAMMED SIDDIQUI,                              )
    REYNAL CALDWELL,                                )
    REVA ENGELAGE,                                  )
    STEPHEN RITZ, 1                                 )
                                                    )
                          Defendants.               )

                              MEMORANDUM AND ORDER

YANDLE, District Judge:

          This case is before the Court on the Amended Report and Recommendation of United

States Magistrate Judge Reona J. Daly (“Amended Report”) (Doc. 68), which recommends that

the Motion for Summary Judgment for Failure to Exhaust Administrative Remedies filed by

Defendants Caldwell, Wexford, Ritz, and Siddiqui (Doc. 58) be granted in part and denied in part

and the Motion for Summary Judgment for Failure to Exhaust Administrative Remedies filed by

Defendants Lashbrook and Engelage (Doc. 61) be granted. Plaintiff John R. Pitts, Jr. (“Pitts”)

timely objected to the Report. (Doc. 69). For the following reasons, the Court ADOPTS in part

and REJECTS part the Amended Report and Recommendation.

                                            Background

          On October 2, 2018, Pitts, an inmate of the Illinois Department of Corrections housed at



1
 The Clerk of Court is DIRECTED to correct the docket sheet to reflect the complete and correct
spellings of Defendants’ names.
Case 3:18-cv-01781-SMY Document 89 Filed 07/29/20 Page 2 of 8 Page ID #677




Menard Correctional Center (“Menard”), filed this lawsuit pursuant to 42 U.S.C. § 1983 claiming

Defendants were deliberately indifferent to his serious medical needs in violation of the Eighth

Amendment. (Doc. 1). Specifically, Pitts alleges that Defendants repeatedly failed to provide

adequate medical treatment to care for his rectal pain and hemorrhoids.

       Defendants are physicians and administrators employed by IDOC and its medical services

contractor, Wexford Health Sources, Inc. (“Wexford”). Dr. Reynal Caldwell, Dr. Mohammed

Siddiqui, and Dr. Stephen Ritz are employees of Wexford. Dr. Caldwell is a traveling doctor who

provided care at Menard at certain times. (Doc. 52, p. 2). Dr. Siddiqui is the Medical Director at

Menard. (Doc. 51, p. 2). Dr. Ritz is Wexford’s Corporate Utilization Management Medical

Director who is involved in determining the appropriate course of treatment for certain patients

during the Collegial Review process. (Doc. 53, p. 2). Jacqueline Lashbrook was the Warden of

Menard during the relevant times in the Complaint. (Doc. 57, p. 2). Reva Engelage is an LPN

employed at Menard. (Id., p. 3).

       After a preliminary review of the Complaint pursuant to 28 U.S.C. § 1915A, Pitts was

allowed to proceed on an Eighth Amendment claim against Defendants Lashbrook, Dr. Siddiqui,

Dr. Caldwell, and Engelage for denying Pitts adequate medical treatment at Menard for his rectal

pain and hemorrhoids. (Doc. 6). Subsequently, he was allowed to proceed on a Monell claim

against Defendant Wexford (Doc. 32) and to add a deliberate indifference claim against Defendant

Ritz in an Amended Complaint filed on May 14, 2019. (Doc. 44).

       All defendants have moved for summary judgment on the basis that Pitts did not properly

exhaust his administrative remedies before he filed this lawsuit as required by the Prisoner

Litigation Reform Act, 42 U.S.C. § 1997e, et seq. (Docs. 58 and 61). Pitts filed timely responses

to Defendants’ motions on August 28, 2019. (Docs. 64 and 66).



                                                2
    Case 3:18-cv-01781-SMY Document 89 Filed 07/29/20 Page 3 of 8 Page ID #678




         On September 30, 2019, Judge Daly issued the Amended Report currently before the Court.

(Doc. 68). Based on the evidence in the record, with respect to the April 6, 2018 (#101-4-18) and

May 22, 2018 grievances naming Dr. Caldwell and Dr. Siddiqui, Judge Daly found that Pitts never

received a response from the counselor or the grievance officer and that the failure to respond to

those grievances rendered the administrative remedy process unavailable. She therefore concluded

that Pitts is deemed to have exhausted his administrative remedies with regards to Dr. Caldwell

and Dr. Siddiqui and recommends that their motion for summary judgment be denied.

         Judge Daly also found the April 6, 2018 grievance (the only grievance that mentioned

Wexford) failed to give notice of any complaint regarding Wexford’s policies or procedures. As

such, she concluded that Pitts did not exhaust his administrative remedies as to Wexford and

recommends that its motion for summary judgment be granted.

          With respect to Defendants Ritz, Lashbrook and Engelage, Judge Daly found that Pitts

failed to describe or grieve any conduct by these defendants occurring prior to the filing of this

lawsuit and thus failed to exhaust his administrative remedies as to them. She recommends that

Dr. Ritz, Lashbrook and Engelage’s motions for summary judgment be granted. 2

         Pitts timely objected to the Amended Report (Doc. 69), and Defendants Wexford, Dr.

Caldwell, Dr. Ritz, and Dr. Siddiqui responded to Pitts’ objections. (Doc. 70). When timely

objections are filed, the Court must undertake de novo review of the magistrate judge’s Report and

Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR 73.1(b); Harper

v. City of Chicago Heights, 824 F.Supp. 786, 788 (N.D. Ill. 1993); see also Govas v. Chalmers,

965 F.2d 298, 301 (7th Cir. 1992). This requires the Court to look at all evidence contained in the


2
  Judge Daly also notes that “the June 27, 2018 [(#345-6-18)] and July 18, 2018 [(#201-7-18)] grievances
were not fully appealed and therefore do not serve to exhaust Plaintiff’s administrative remedies” and
that the July 3, 2018 (#26-7-18) grievance fails to name or identify any defendant in this case. (Doc. 68,
p. 7).

                                                    3
Case 3:18-cv-01781-SMY Document 89 Filed 07/29/20 Page 4 of 8 Page ID #679




record, give fresh consideration to those issues to which specific objections have made, and make

a decision “based on an independent review of the evidence and arguments without giving any

presumptive weight to the magistrate judge’s conclusion.” Harper, 824 F.Supp. at 788 (citing

12 CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND PROCEDURE § 3076.8, at p. 55 (1st ed.

1973) (1992 Pocket Part)); Mendez v. Republic Bank, 725 F.3d 651, 661 (7th Cir. 2013). The

Court may “accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1). If only a “partial objection is made, the district

judge reviews those unobjected portions for clear error.” Johnson v. Zema Systems Corp., 170 F.3d

734, 739 (7th Cir. 1999). Consistent with these standards, the undersigned has conducted a de

novo of the Amended Report.

                                            Discussion

       As an inmate in the IDOC, Pitts was required to comply with IDOC’s Grievance

Procedures for Offenders to properly exhaust his claims. 20 ILL. ADMIN. CODE § 504.800 et seq.

Those procedures require inmates to file their grievance with the counselor within 60 days of the

discovery of an incident. Id. § 504.810(a). The grievance form must contain factual details

regarding each aspect of the offender’s complaint, including what happened, when, where, and the

name of each person who is the subject of or who is otherwise involved in the complaint. Id. §

504.810(c). This provision does not preclude an offender from filing a grievance when the names

of individuals are not known, but the offender must include as much descriptive information about

the individual as possible. Id.

       Grievances that are not resolved through routine channels are then sent to the Grievance

Officer who is to review the grievance and provide a written response to the inmate. Id. §§

504.820(a), 504.830(a). “The Grievance Officer shall consider the grievance and report his or her



                                                4
    Case 3:18-cv-01781-SMY Document 89 Filed 07/29/20 Page 5 of 8 Page ID #680




findings and recommendations in writing to the Chief Administrative Officer within two months

after receipt of the grievance, when reasonably feasible under the circumstances.” Id. § 504.830(e).

“The Chief Administrative Officer shall review the findings and recommendation and advise the

offender of his or her decision in writing.” Id.

         If the inmate is not satisfied with the Chief Administrative Officer’s response, he or she

may file an appeal with the Director through the Administrative Review Board (“ARB”). “The

[ARB] shall submit to the Director a written report of its findings and recommendations.” Id. §

504.850(d). “The Director shall review the findings and recommendations of the Board and make

a final determination of the grievance within 6 months after receipt of the appealed grievance,

when reasonably feasible under the circumstances. The offender shall be sent a copy of the

Director’s decision.” Id. § 504.850(e).

         Pitts argues that his April 6, 2018, May 22, 2018, and July 3, 2018 grievances properly

exhausted his administrative remedies as to Defendants Engelage, Wexford, Dr. Ritz, and

Lashbrook. 3 He first objects to Magistrate Judge Daly’s finding that he failed to exhaust his

administrative remedies with regards to Engelage. While Judge Daly found that Engelage was not

mentioned in any grievance and that the July 3, 2018 grievance referenced a “Nurse Concorn”

(Doc. 68, p. 4), Pitts suggests that she misread the reference to Nurse Concorn and that the

grievance was actually filed in response to Engelage’s refusal to allow Pitts to be treated for rectal

pain. The Court agrees. This Court’s review of the July 3, 2018 grievance reveals that Pitts was

not complaining of a “Nurse Concorn,” but instead, stated, “I was called to see the nurse concern




3
 Pitts agrees with Judge Daly’s determination that the June 27, 2018 and July 18, 2018 grievances were
not being fully appealed and therefore do not serve to exhaust his administrative remedies.


                                                   5
    Case 3:18-cv-01781-SMY Document 89 Filed 07/29/20 Page 6 of 8 Page ID #681




[sic] a medical request that I put in on July 1, 2018, about the chronic pain that I’ve been

experiencing since January 28, 2018.” (Doc. 66, p. 18) (emphasis added).

         Pitts was not required to specifically name Engelage in his July 3, 2018 grievance. 20 ILL.

ADMIN. CODE § 504.810(c). His assertion that a nurse refused to address his issues without him

paying the co-pay was sufficient to put the prison on notice that the nurse or nurses who treated or

evaluated his hemorrhoids and rectal pain allegedly denied him medical treatment and left him to

suffer in pain. Whether Engelage was actually the nurse who saw Pitts at that time is a matter for

consideration of summary judgment on the merits of the case – not regarding whether Pitts

exhausted his administrative remedies. Accordingly, the Court finds that Pitts exhausted his

administrative remedies as to his claim against Defendant Engelage, and his objection to that

portion of the Amended Report is SUSTAINED. 4

         Pitts next objects to the finding that that his grievances were insufficient to exhaust his

administrative remedies as to Defendant Lashbrook. The Court notes that Pitts neither mentioned

Lashbrook by name in the grievances, nor suggested that he was taking issue with the warden’s

failure to address his medical issues. Therefore, as it relates to Lashbrook, Pitts’ grievances do not

meet the PLRA’s requirements of alerting the prison to the nature of the wrong for which redress

is sought.     Accordingly, the Court ADOPTS Judge Daly’s findings, conclusions, and

recommendation on this point.

         Pitts also challenges Judge Daly’s Amended Report with respect to Defendant Wexford.

In the April 6, 2018 grievance, Pitts complained that the medical staff was not distributing the

proper medication, referring him to a specialist to evaluate his hemorrhoids and rectal pain, and



4
 The July 3, 2018 grievance was fully exhausted as Pitts received no response to the July 3, 2018 grievance.
Pitts, therefore, is deemed to have exhausted his administrative remedies with regard to the July 3, 2018
grievance against Defendant Engelage.

                                                     6
    Case 3:18-cv-01781-SMY Document 89 Filed 07/29/20 Page 7 of 8 Page ID #682




were neglecting his medical needs because “neither [Caldwell] [nor] [Siddiqui] are adequately able

to deal with hemorrhoid issues.” (Doc. 1-1, pp. 48-49). The May 22, 2018 and July 3, 2018

grievances concerned Pitts’ hemorrhoids and rectal pain, but none of the grievances alerted the

prison as to any complaint regarding Wexford’s policies or procedures. In fact, in the April 6,

2018 grievance, the only grievance mentioning Wexford, Pitts states, the “medical staff fails to

adhere to the policies and/or practices that have been laid out by their employer Wexford.” (Doc.

1-1, p. 49). Therefore, Pitts’ objection to Judge Daly’s findings and conclusions with regards to

the dismissal of Defendant Wexford is OVERRULED.

         Finally, Pitts objects to Judge Daly’s conclusion that his grievances were insufficient to

exhaust his administrative remedies as to Dr. Ritz. But none of the grievances mention Dr. Ritz

by name or by position. There is no information in the grievances providing an opportunity for

any official to address Pitts’s complaints against Dr. Ritz administratively and prior to Pitts filing

suit. As such, Pitts did not fully exhaust his administrative remedies regarding his claims against

Defendant Dr. Ritz and his objection to Judge Daly’s findings and conclusions with respect to the

dismissal of Dr. Ritz is OVERRULED. 5

                                               Conclusion

         For the foregoing reasons, the Court ADOPTS in part and REJECTS in part Magistrate

Judge Daly’s Amended Report and Recommendation (Doc. 68). The Motion for Summary

Judgment for Failure to Exhaust Administrative Remedies filed by Defendants Dr. Caldwell,

Wexford, Dr. Ritz, and Dr. Siddiqui (Doc. 58) is GRANTED as to Wexford and Dr. Ritz and

DENIED as to Dr. Caldwell and Dr. Siddiqui. The Motion for Summary Judgment for Failure to



5
 The Court has reviewed the portions of Judge Daly’s Amended Report and Recommendation not objected to for
clear error and finds none.


                                                     7
Case 3:18-cv-01781-SMY Document 89 Filed 07/29/20 Page 8 of 8 Page ID #683




Exhaust Administrative Remedies filed by Defendants Lashbrook and Engelage (Doc. 61) is

GRANTED as to Lashbrook and DENIED as to Engelage.

       Defendants Wexford, Ritz, and Lashbrook are DISMISSED without prejudice. The Clerk

of Court is DIRECTED to correct the docket sheet to reflect the complete and correct spellings

of Defendants’ names in accordance with footnote 1 and the case caption. Additionally, the Clerk

of Court is DIRECTED to TERMINATE Wexford, Ritz, and Lashbrook as parties and enter

judgment accordingly at the close of the case. The following claim remains:

       Count 1:       Eighth Amendment deliberate indifference to medical needs claim
                      against Defendants Siddiqui, Caldwell, and Engelage for denying
                      Plaintiff adequate medical treatment for his rectal pain and
                      hemorrhoids at Menard.

       IT IS SO ORDERED.

       DATED: July 28, 2020

                                                   s/ Staci M. Yandle_________
                                                   STACI M. YANDLE
                                                   United States District Judge




                                               8
